Title: Thomas Jefferson to Virginia Delegates in Congress, 7 February 1781
From: Jefferson, Thomas
To: Virginia Delegates in Congress


Gentlemen
Richmond Febry 7th. 1781.
The Courier d’Europe a vessel from Penet & Coy. having on board military stores for this state was chased into Boston by the enemy in the summer of 1779. They were principally Artillery Stores, too bulky and heavy for us to think of bringing them on by land. By the loss of our papers we are unable to furnish an invoice of them but they are in the hands of a Mr. J. Bradford in Boston who I suppose can furnish you with one. If you can get them on board any part of the French Fleet which may at any time be coming here, it would be eligible: otherwise I would beg the favour of you to have them disposed of to the best advantage for the public.
I am with very great respect & esteem Gentm. Your most. Obt. & Mst. hmbl St.
T. J.
